Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Remarks
Regarding the obviousness-type double patenting (ODP) rejection in the Office action mailed 02-28-2022, the Office has concluded that the ODP is not proper, hence, the examiner hereby withdrawing the ODP rejection.  Even though the Terminal Disclaimer (TD) review decision is being “disapproved” as of 06/01/2022, the applicant does not have to file another TD since the ODP is being withdrawn.

Allowable Subject Matter
Claims 1-10, 22-25, and 27-29 are allowable.
Regarding independent claims 1 and 25, the applicant's arguments filed 05/29/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1 and 25 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1 and 25 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 25), it discloses a method for network switching with co-resident data-plane processors and a network interface controller, comprising: receiving a packet from a network at a medium access controller; determining by the medium access controller whether the packet should be provided to a data-plane packet input processor or to the network interface controller of a network interface resource comprising: the data-plane packet input processor, a data-plane packet output processor, and the network interface controller, implemented on a chip; providing the packet to the data-plane packet input processor according to the determining; determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, providing the packet to the target entity via the data-plane packet output processor, a loopback entity and the network interface controller.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 25, hence, these claimed features of claim 25 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465